Case 1:20-cv-00415-JAO-RT Document 36 Filed 09/21/21 Page 1 of 1        PageID #: 78




                  IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 TELICIA BLYTHE,               )              CIVIL NO. 20-00415 JAO-RT
                               )
           Plaintiff,          )
                               )
      vs.                      )
                               )
 WALMART CORPORATION,          )
                               )
           Defendant.          )
 _____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

       Findings and Recommendation having been filed on September 2, 2021 and

 served on all parties on September 3, 2021, and no objections having been filed by

 any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

 § 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Deny

 Plaintiff’s Motion for Default Judgment,” ECF No. 35, is adopted as the opinion

 and order of this Court.

       IT IS SO ORDERED.

       DATED:       Honolulu, Hawai‘i, September 21, 2021.
